Bleckley, Chief Justice.
By the constitution (Code, §§5212, 5214) the debtor has power to waive or renounce in writing his right to the benefit of the exemptions allowed him, whether by *354the code or the constitution, “except as to wearing apparel, and not exceeding three hundred dollars worth of household and kitchen furniture and provisions.” The question is as to whether the word' “provisions,” as here used, will include corn on the ear in the shuck. Concessions made by law to the poor are to he construed liberally. Certainly a liberal interpretation would dictate an affirmative answer to this question, and the authorities in other States bear in that direction. Atkinson v. Catcher, 23 Ark. 101; Mulligan v. Newton, 16 Gray, 211; King v. Moore, 10 Mich. 538; Thompson, Homesteads, §§815, 816; Freeman on Executions, §§233, 236a. To our minds the matter would be free from all doubt were it not that in section 2040 of the code, where the statutory exemptions are provided for, corn is mentioned specifically imnaediately after the exemption of provisions has been dealt with. But this does not oblige us to hold that corn is not provisions, but only that where the debtor claims his exemption under the code, and gets his- full allowance of corn as there limited in bushels, he cannot take more corn under the general name of provisions. .Differing from the code, the constitution names neither corn nor any other article of provisions. It uses the general term only, and that term appropriately describes whatever is fit for the food of families and is usually eaten as food. With our people, this comprehends Indian corn, and there is no good reason why it should not be treated as provisions, though it may have to be subjected to various processes, such as shucking, shelling, grinding and baking, before it is brought to the table. The scheme of the constitution is that every debtor who is the head of a family shall be entitled at all times to hold free from levy and sale, provided it is duly set apart, three hundred dollars worth of provisions and household and kitchen furniture ; the whole of it in provisions if there, be no furniture, and *355the whole of it in furniture if there be no provisions; and if a part be in one, then the residue in the other. No waiver he can make will deprive him of this exemption, and at any time he may have the property set apart to him in accordance with section 2039(b) of the code, after which the property, if not in excess of the constitutional limit, will be protected. The case of Wilson v. McMillan, 80 Ga. 733, was well decided on the only question which was really involved in it. The case is good and sound authority for the holding that a milch cow is not provisions; but the definition of this latter term, which it supplies arguendo, is too restricted. This was discovered when the opinion was first published in the Southeastern Reporter, vol. 6, page 182. The word corn was then stricken from it, but this, it seems, did not carry the correction far enough. "Without offering any definition of our own, we are confident that that proposed by Mr. Justice Blandeord is not quite accurate.
The court-erred in not granting the injunction prayed for. Judgment reversed.